

Agreement to Amend and Restate Secured Convertible Debentures


This Agreement to Amend and Restate Secured Convertible Debentures, dated as of
January 31, 2009, is by and between Compliance Systems Corporation, a Nevada
corporation (“Borrower”), and Agile Opportunity Fund, LLC, a Delaware limited
liability company “Lender”).


WHEREAS, pursuant to that certain Securities Purchase Agreement, dated as of May
6, 2008 (the “Securities Purchase Agreement”), between Borrower and Lender,
amongst other matters, Borrower sold and issued to Lender, and Lender purchased
and received from Borrower, (a) a Secured Convertible Debenture of Borrower,
dated May 6, 2008, in the principal amount of $300,000, payable to Lender and
maturing on November 6, 2009 (the “Initial Debenture”), and (b) a second Secured
Convertible Debenture of Borrower, dated September 2, 2008, in the principal
amount of $300,000, payable to Lender and maturing on November 6, 2009 (the
“Additional Debenture” and, collectively with the Initial Debenture, the “Agile
Debentures”);


WHEREAS, Borrower has requested, and Lender has agreed, that each of the Agile
Debentures be amended to allow for the Borrower to cure any default prior to the
declaration of an “Event of Default” under either of the Agile Debentures.


NOW, THEREFORE, in consideration of the mutual premises and agreements contained
herein, and for other good and valuable consideration, the adequacy and receipt
of which is hereby acknowledged by each of the parties to this Agreement, the
parties agree as follows:


1.           Amendment of the Agile Debentures.  (a) Paragraph (a) of Section 7
of each of the Agile Debentures is, effective as of the date of this Agreement,
amended (the “Default Amendment”) to read as follows:


(a)           In the event that any of the following events shall occur
(whatever the reason and whether it shall be voluntary or involuntary or
effected by operation of law or pursuant to any judgment, decree or order of any
court, or any order, rule or regulation of any administrative or governmental
body):
(i)           Any default in the payment of the principal of, interest on or
other charges in respect of this Debenture, as and when the same shall become
due and payable (whether on a Conversion Date or the Maturity Date or by
acceleration or otherwise);
(ii)           The Borrower or any subsidiary of Borrower as listed on Schedule
2.7 of the Securities Purchase Agreement (each, a “Subsidiary”) shall fail to
observe or perform any other material covenant, agreement or warranty contained
in, or otherwise commit any breach or default of any provision of this Debenture
or any Loan Document to which it is a party;

 
 

--------------------------------------------------------------------------------

 

(iii)           The Borrower or any Subsidiary, shall commence, or there shall
be commenced against the Borrower or any Subsidiary any applicable bankruptcy or
insolvency laws as now or hereafter in effect or any successor thereto, or the
Borrower or any Subsidiary commences any other proceeding under any
reorganization, arrangement, adjustment of debt, relief of debtors, dissolution,
insolvency or liquidation or similar law of any jurisdiction whether now or
hereafter in effect relating to the Borrower or Subsidiary or there is commenced
against the Borrower or Subsidiary any such bankruptcy, insolvency or other
proceeding which remains undismissed for a period of 60 days; or the Borrower or
Subsidiary is adjudicated insolvent or bankrupt; or any order of relief or other
order approving any such case or proceeding is entered; or the Borrower or
Subsidiary suffers any appointment of any custodian, private or court appointed
receiver or the like for it or any substantial part of its property which
continues undischarged or unstayed for a period of 60 days; or the Borrower or
Subsidiary makes a general assignment for the benefit of creditors; or the
Borrower or Subsidiary shall fail to pay or shall state that it is unable to pay
or shall be liable to pay, its debts as they become due or by any act or failure
to act expressly indicate its consent to, approval of or acquiescence in any of
the foregoing; or any corporate or other action is taken by the Borrower or
Subsidiary for the purpose of effecting any of the foregoing; or
(iv)           The Borrower or any Subsidiary shall default (subject to all
applicable cure periods) in any of its secured obligations under any other
debenture or any mortgage, credit agreement or other facility, indenture
agreement, factoring agreement or other instrument under which there may be
issued, or by which there may be secured or evidenced any indebtedness for
borrowed money or money due under any leasing or factoring arrangement of the
Borrower, whether such indebtedness now exists or shall hereafter be created and
such default shall result in such indebtedness becoming or being declared due
and payable prior to the date on which it would otherwise become due and
payable,
then, and in any such event, a default by Borrower shall be deemed to occur
under this Debenture, which, unless such default is cured (in the case of clause
(i) or (ii) of this paragraph (a) only) by Borrower within five business days
from delivery of notice (an “Event of Default Notice”) to Borrower of such
default, shall be deemed, for the purposes of this Agreement, to be an “Event of
Default.”


(b)           Section 9 of each of the Agile Debentures is, effective as of the
date of this Agreement, amended (the “Notice Amendment”) to add the following
final sentence:


Notwithstanding anything to the contrary contained in the immediately preceding
sentence, an Event of Default Notice may be given by Lender to Borrower via
e-mail addressed to: barry@callcompliance.com and shall be deemed given, if
prior to 4:00 p.m. New York City time on a business day, on the date of
transmission or, if delivered after 4:00 p.m. New York City time on a business
day or at any time on a nonbusiness day, on the immediately following business
day.

 
2

--------------------------------------------------------------------------------

 


2.           Exchange of Agile Debentures for Amended and Restated Agile
Debentures.


(a)           No later than two business days following the execution of this
Agreement by both of Borrower and Lender, Lender shall deliver to Borrower the
originally executed Initial Debenture and Additional Debenture in exchange for
Borrower delivering to Lender an (i) originally executed Amended and Restated
Secured Convertible Debenture (the “Restated Initial Debenture”) identical in
form and content (including, but not limited to, the date and principal amount)
as the Initial Debenture, except that (x) paragraph (a) of Section 7 of the
Restated Initial Debenture shall be rewritten to give effect to the Default
Amendment and (y) paragraph 9 of the Restated Initial Debenture shall be
rewritten to give effect to the Notice Amendment, and (ii) originally executed
Amended and Restated Secured Convertible Debenture (the “Restated Additional
Debenture”) identical in form and content (including, but not limited to, the
date and principal amount) as the Additional Debenture, except that (x)
paragraph (a) of Section 7 of the Restated Amended Debenture shall be rewritten
to give effect to the Default Amendment and (y) Section 9 of the Restated
Amended Debenture shall be rewritten to give effect to the Notice Amendment.


(b)           Notwithstanding the provisions of paragraph (a) of this section 2,
the failure to exchange the Agile Debentures for the Restated Initial Debenture
and Restated Additional Debenture shall not, in any manner, effect the
applicability of the Amendment.


3.            Miscellaneous.


(a)           Fees and Expenses.  Borrower shall pay all of the reasonable costs
and expenses of both Borrower and Lender in connection with the negotiation,
execution and performance of this Agreement, including, but not limited to, the
fees and expenses of counsel to Lender.


(b)           Successors and Assigns.  The terms and conditions of this
Agreement shall inure to the benefit of and be binding upon the respective
successors and permitted assigns of the parties.  Nothing in this Agreement,
express or implied, is intended to confer upon any party other than the parties
hereto or their respective successors and assigns any rights, remedies,
obligations, or liabilities under or by reason of this Agreement, except as
expressly provided in this Agreement.


(c)           Governing Law.  This Agreement and all acts and transactions
pursuant hereto and the rights and obligations of the parties hereto shall be
governed, construed and interpreted in accordance with the laws of the State of
New York, without giving effect to principles of conflicts of law.


(d)           Counterparts.  This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original and all of which
together shall constitute one instrument.


(e)           Titles and Subtitles.  The titles and subtitles used in this
Agreement are used for convenience only and are not to be considered in
construing or interpreting this Agreement.

 
3

--------------------------------------------------------------------------------

 

(f)           Notices.  Any notice required or permitted by this Agreement shall
be in writing and shall be deemed sufficient upon delivery, when delivered
personally (against written receipt therefor), one business day following the
business day on which such notice is forwarded by overnight courier, or two
business days following the business day of deposit in the U.S. mail, as
certified or registered mail, with postage prepaid, addressed to the party to be
notified at such party’s address as set forth on the signature page hereto, or
as subsequently modified by written notice, and, if to the Investor, with a copy
to Westerman Ball Ederer Miller and Sharfstein, LLP, 170 Old Country Road, Suite
400, Mineola, New York 11501, Attn: Alan Ederer, Esq. and, if to the Company,
with a copy to Moritt Hock Hamroff & Horowitz, 400 Garden City Plaza, Garden
City, New York, 11530 Attn: Dennis O’Rourke, Esq.


(g)           Entire Agreement.  This Agreement constitutes the entire agreement
between the parties hereto pertaining to the subject matter hereof, and any and
all other written or oral agreements relating to the subject matter hereof
existing between the parties hereto are expressly canceled.


IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first indicated above.


Compliance Systems Corporation
 
By:
/s/ Barry M. Brookstein
 
Barry M. Brookstein
 
Chief Financial Officer
   
Agile Opportunity Fund, LLC
   
By:
/s/ David Propis
 
David Propis
 
Managing Member


 
4

--------------------------------------------------------------------------------

 